DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 4, 5, 7 – 10, 13, 14, and 16 – 20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter.  The claim(s) do not fall within at least one of the four categories of patent eligible subject matter (i.e., process, machine, manufacture, or composition of matter) and is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

As to independent claims 1, 10, and 17: 
Step 2A, Prong 1
The claim recites in part: 
“determining, using a gene expression programming (GEP) method, a data model that explains the data” 
“generating the data model based on the altered population”
“comparing the result to a threshold value”
“performing an alteration of an individual of a population in response to determining the result is greater than the threshold value resulting in an altered population”
 “generating the data model based on the altered population”
“comparing further data indicating further behavior of the device to the data model”
“determining, based on the comparison, whether the further behavior is explained by the data model”
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
	The claim further recites:
“operating a first function using a first seed value as input resulting in a first intermediate value” 
“operating a second function using a second seed value as input resulting in a second intermediate value, the second function orthogonal to the first function”
“mathematically combining the first and second intermediate values resulting in the result” 
Under the broadest reasonable interpretation, these limitations are process steps that cover Mathematical Concepts.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.

Step 2A, Prong 2
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of using gene expression programming (GEP)  which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
The judicial exception is not integrated into a practical application.  In particular, the claim recites: “receiving data indicating behaviors of the device” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
The claim further recites “generating a result that is a pseudorandom number” This limitation amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).
Step 2A, Prong 2, the additional elements individually or in combination do no integrate the judicial exception into a practical application.

Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of using gene expression programming (GEP) which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
The limitation “generating a result that is a pseudorandom number” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
Accordingly, at Step 2B, the additional elements individually or in combination do not amount to significantly more than the judicial exception.


As to claims 4 and 13, Under the broadest reasonable interpretation, the limitations “wherein the first and second functions are cyclic” are process steps that cover 

As to claims 5 and 14, Under the broadest reasonable interpretation, the limitations “wherein the first and second functions are periodic” are process steps that cover Mathematical Concepts.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.

As to claims 7, 16, and 18, Under the broadest reasonable interpretation, the limitations “wherein the first seed value is raised to a power before being used as input into the first function” are process steps that cover Mathematical Concepts.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.

As to claims 8 and 19, Under the broadest reasonable interpretation, the limitations “wherein the power is a transcendental number” are process steps that cover Mathematical Concepts.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.

“wherein each individual of the population includes a complete polynomial” are process steps that cover Mathematical Concepts.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.



Response to Arguments
The Applicant’s amendments and arguments are persuasive and the 102 and 103 art rejections have been withdrawn.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRANDON S COLE/           Primary Examiner, Art Unit 2128